COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-16-00336-CR
  MARQUES E. GUNTZ,
                                                 §                  Appeal from the
                    Appellant,
                                                 §                277th District Court
  v.
                                                 §           of Williamson County, Texas
  THE STATE OF TEXAS,
                                                 §               (TC# 15-0406-K277)
                    State.
                                             §
                                           ORDER

        On November 9, 2016, Tonya D. Jones, Appellant’s retained attorney, filed a motion to
withdraw with the trial court and it was granted. The record reflects that Appellant has filed an
affidavit of indigence.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
the appellant is entitled to court-appointed counsel or if he wishes to proceed pro se. The trial
court shall enter all necessary orders and/or findings which may include appointing counsel to
represent Appellant on appeal. In the event Appellant elects to proceed pro se, the trial court
shall make Appellant aware of the dangers and disadvantages of self-representation and develop
evidence as to whether appellant’s apparent decision to relinquish benefits associated with
counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State, 739
S.W.2d 341 (Tex.Crim.App. 1987)

        The trial court shall forward its findings to the District Clerk of Williamson County,
Texas, on or before February 12, 2017. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the findings and any order appointing counsel, and
forward the same to this Court on or before February 22, 2017. Further, the transcription of the
hearing shall be prepared, certified and filed with this Court on or before February 22, 2017.

       IT IS SO ORDERED this 23rd day of January, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.